Acosta, J.,
dissents in a memorandum as follows: I respectfully dissent because I think this 12-year-old plaintiff should not be denied his day in court based, not on what defendant driver said, but on what the majority, usurping the jury’s fact-finding role, interprets the driver to have meant. The majority does not dispute that the driver testified that he slowed to 5 to 10 miles an hour and stopped in the middle of the street because he saw two children crossing the street approximately two car lengths ahead of him. He thereafter proceeded down the street at a speed of five miles an hour with his foot on the brake, while looking to his left for other children who might be crossing the street, when plaintiff suddenly ran out from between two parked cars on the left side of the street. The driver further stated that he saw plaintiff running out “seconds” before the accident, although he later stated that he saw plaintiff for “like a second.”
Although I agree with the majority that defendants established their prima facie entitlement to summary judgment by the fact that plaintiff darted out between two parked cars, the driver’s testimony raised triable issues of fact as to his own negligence, in particular, whether a reasonable person driving five miles an hour with his foot on the brake would be able to completely stop his vehicle after observing for “seconds” a pedestrian running across the street (see Hazel v Nika, 40 AD3d 430, 431 [2007] [“The issue of comparative negligence is ‘almost always ... a question of fact’ and ‘almost exclusively a jury function” (citation omitted)]).
In what can only be characterized as a “best defense is a good offense” strategy, the majority accuses me of making the case for plaintiff. It is the majority, however, that “interprets” the *530evidence to deny plaintiff his day in court. Whether the driver actually meant that he saw plaintiff for a time interval simply too short for the human body to react is a question for the jury, not this Court. Whatever the driver meant, he should have been able to react and stop his vehicle in no more than one second. Driver reaction time of no more than a second has been judicially noticed, although not in New York (see Standard Oil Co. v Crowl, 198 F2d 580, 582 [8th Cir 1952] [applying Missouri law, “in the absence of proof to the contrary the reaction time of a normal person is presumed to be 3/4 of one second”]; Ryans v Blevins, 159 F Supp 234, 236 [D Del 1958], affd on other grounds 258 F2d 945 [3d Cir 1958] [court takes “judicial notice of the fact that it takes the average driver from 3/4 to 4/5 of a second to press down upon his brakes after discovering a dangerous situation ahead”]; 29 Am Jur 2d, Evidence § 88 [“Some courts take judicial notice of an average driver reaction time that falls within a range of half a second to a full second”]; B. Finberg, Judicial Notice of Drivers’ Reaction Time and of Stopping Distance of Motor Vehicles Traveling at Various Speeds, 84 ALR2d 979, § 2 [reaction time mostly taken to be “three-fourths of a second for the average man, but some cases have considered it to be one-half of a second, while others have held it to be at least one second”]).
The majority takes issue because neither party asked this Court to take judicial notice of normal human reaction time and because there are no New York cases on point. But that is wholly beside the point. This Court has the discretion to take judicial notice of facts (First State Ins. Co. v J & S United Amusement Corp., 67 NY2d 1044, 1047 [1986], citing, inter alia, Hunter v New York, Ontario & W. R.R. Co., 116 NY 615, 621 [1889] [on appeal, court may take judicial notice of facts “which are a part of the general knowledge of the country, and which are generally known and have been duly authenticated in repositories of facts open to all, and especially so of facts of official, scientific or historical character”]; Matter of Persing v Coughlin, 214 AD2d 145, 149 [1995] [an appellate court may take judicial notice for the first time on appeal of facts not brought to the trial court’s attention and may do so for the purpose of reversing the judgment]). I have no doubt that human reaction time is the same in all parts of the country, including Missouri and Delaware.
Murray v Donlan (77 AD2d 337 [1980], appeal dismissed 52 NY2d 1071 [1981]), relied on by the majority, is not dispositive of the issue in this case. In Murray the Court declined to take judicial notice of stopping distances, which are necessarily de*531pendent on many factors. Common knowledge, however, informs that a car traveling at five miles an hour can stop “almost instantly” (see Virginian Ry. Co. v Bacon, 156 Va 337, 347, 157 SE 789, 792 [1931]; cf. Ferrer v Harris, 55 NY2d 285, 293 [1982] [an emergency, such as a child running into the street, does not automatically absolve the driver from liability, rather the “standard . . . remains that of a reasonable man under the given circumstances, except that the circumstances have changed. Accordingly, the actor ‘may still be found to be negligent if, notwithstanding the emergency, the acts are found to be unreasonable’ (Prosser, Torts [4th ed], p 169)”]).
Nor do the four Second Department cases relied on by the majority require summary judgment in defendants’ favor. In Miller v Sisters of Order of St. Dominic (262 AD2d 373 [1999], lv denied 94 NY2d 763 [2000]), the driver was traveling between 20 and 25 miles per hour and there is no indication that she had her foot on the brake pedal as the driver in this case did while traveling merely five miles per hour. The other three cases cited by the majority likewise do not indicate that the driver had his foot on the pedal or how fast the driver was traveling. Viewing the evidence in the light most favorable to plaintiff, the party opposing summary judgment, there are triable issues of fact, including whether the driver had no more than one second to react to this emergency and stop his vehicle. Accordingly, I would reverse.